Exhibit 10.1

 

 

 

 

 

Synthesis Energy Systems, Inc.

Three Riverway, Suite 300

Houston, Texas 77056

 

 

 

April 19, 2016

 

Re: Offer of Employment with Synthesis Energy Systems, Inc. (the “Company”)

 

Dear Mr. Davis,

 

Our team was very pleased to meet and get to know you during your visit to our
office, and has been very impressed with your qualifications and reasons for
wanting to join the Company. This letter contains the terms of the Company’s
offer of employment to you.

 

We are hopeful that you will find this acceptable and we look forward to hearing
from you soon. Please feel free to contact me if you have any questions.

 

Sincerely yours,

 

Synthesis Energy Systems, Inc.

 

 

 

/s/ Roger Ondreko

Roger Ondreko

Chief Financial Officer

 




 

Employment Offer Letter for Scott Davis

 

 

Anticipated Start Date

 

The start date will be mutually agreed upon by you and Roger Ondreko, the Chief
Financial Officer. Upon your start date, you will be employed by Synthesis
Energy Systems (the “Company”) to furnish your personal services exclusively for
the benefit of the Company and its subsidiaries and customers.

 

Title/Reporting Relationship

 

The title for this position is Corporate Controller and you will report to Roger
Ondreko, Chief Financial Officer.

 

Responsibilities

 

Your duties and responsibilities will be such as are reasonably assigned to you
by the Chief Financial Officer. While employed by the Company, you will devote
full time and attention during normal business hours to the affairs of the
Company and use your best efforts to perform faithfully and efficiently your
duties and responsibilities. You shall perform the services required by
this letter at the Company’s present principal place of business in Houston,
Texas, or at such other location(s) as may be mutually agreed by you and the
Company.

 

Travel

 

Some domestic and/or international travel will be required for this position.

 

Resident Status

 

As a condition to your employment, you acknowledge and agree that you will
continue to maintain your status as a “permanent resident” of the United States
and will comply with all conditions and restrictions set forth by U.S.
Citizenship and Immigration Services and other similar government entities.

 

Salary

 

The Company is offering you a starting salary of $175,000 per year (the “Base
Salary”), payable in equal semi-monthly installments or in accordance with the
Company’s established policy. The Company will conduct an annual review of your
compensation and may, in its sole discretion, adjust your Base Salary based upon
relevant circumstances.

 

Incentive Award

 

Subject to the terms and conditions of a Nonstatutory Stock Option Agreement to
be entered into between the Company and you (with the approval of the
Compensation Committee of the Board), the Company shall grant to you $50,000
equivalent of restricted stock units of the Company’s common stock. The number
of restricted stock units will be determined at the fair market value of such
shares on the date of grant as determined under the Plan, vesting as to 25% on
each of the first, second, third and fourth anniversaries of the date of the
grant.

 

From time to time, you may be eligible for additional incentive awards of
non-statutory stock options or restricted stock issued pursuant to the Plan or
any other incentive compensation plan then in effect. The issuance of such
awards will be determined by, and to be at the sole discretion of the CEO, with
approval of the Board. Such Incentive Award amounts will be based on the
achievements of you and the Company.

 


 



Vacation

 

You will be entitled to annual paid vacation equal to twenty days per year, such
amount to be prorated for any partial year in which you work for the Company.
The use of any vacation time not taken will be subject to the Company’s vacation
policy as in effect from time to time.

 

Bonus Program

 

You will be eligible for discretionary bonuses from time to time in the
Company’s sole discretion. Eligibility will be based on achievement of certain
Company and individual goals and objectives.

 

Plans

 

You shall be eligible to participate in and shall receive all benefits under all
incentive, savings and retirement plans and programs maintained or
established by the Company for the benefit of its employees. Further, you and/or
your family, as the case may be, shall be eligible to participate in and shall
receive all benefits under each welfare benefit plan of the Company maintained
or established by the Company for the benefit of its employees. The Company
shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such program or plan, so long as such actions
are similarly applicable to covered employees generally.

 

Reimbursement of Certain Business Expenses

 

Business expenses customarily incurred by persons holding positions of like
responsibility will be reimbursed subject to your complying with the Company’s
policy regarding the reimbursement of such expenses as in effect from time to
time during your employment.

 

At-Will Employment

 

You will be employed as an at-will-employee, which means that your employment
may be terminated with no further obligation at any time, at the election of
either you or the Company, for any reason or no reason, with or without any
advance notice.

 

Compliance with Company Policies

 

You agree to comply with all applicable policies, rules and regulations of the
Company, including, but not limited to, the Company’s Code of Business and
Ethical Conduct and policies regarding compliance with the U.S. Foreign Corrupt
Practices Act, each as in effect from time to time.

 

Restrictive Covenants

 

You acknowledge, understand and agree that as a condition to the Company’s
execution of this letter, you are bound by, and shall be obligated to comply
with, the covenants set forth on Annex A to the letter regarding (i)
Confidential Information, (ii) Disclosure of Information, Ideas, Concepts,
Improvements, Discoveries and Inventions, (iii) Ownership of Information, Ideas,
Concepts, Improvements, Discoveries and Inventions, and all Original Works of
Authorship and (iv) Non-Competition; Non-Solicitation. It is further
acknowledged, understood and agreed by that the covenants made by you as set
forth on Annex A are essential elements of your employment and that, but for
your agreement to comply with such covenants, the Company would not have hired
you.

 


 



You further represent and covenant to the Company that you are not subject
or a party to any employment agreement, noncompetition covenant, nondisclosure
agreement, or any similar agreement or covenant that would prohibit you from
executing this letter and fully performing your duties and responsibilities
hereunder, or would in any manner, directly or indirectly, limit or affect the
duties and responsibilities that may now or in the future be assigned to you.

 

Entire Agreement; No Oral Amendments

 

This letter, together with any document, policy, rule or regulation referred to
herein, replaces all previous agreements and discussions relating to the same or
similar subject matter between you and the Company and constitutes the entire
agreement between you and the Company with respect to the subject matter of this
letter. This letter may not be modified in any respect by any verbal statement,
representation or agreement made by any executive, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.

 

 

I hereby accept this offer of employment.

 

 

 

/s/ Scott Davis   April 19, 2016   Scott Davis   Date  



 




 

ANNEX A

 

COVENANTS AS TO CONFIDENTIALITY, DISCLOSURE AND OWNERSHIP OF INFORMATION,
NON-COMPETITION AND NON-SOLICITATION

 

Confidential Information

 

In connection with your position as Corporate Controller of the Company, the
Company will from time to time provide you with Confidential Information, as
defined below, so that you may perform the duties and responsibilities of your
position. You acknowledge, understand and agree that all such Confidential
Information, whether developed by you or others employed by or in any way
associated with you or the Company, is the exclusive and confidential property
of the Company and shall be regarded, treated and protected as such in
accordance with this letter. You acknowledge that all such Confidential
Information is in the nature of a trade secret. Failure to mark any writing
confidential shall not affect the confidential nature of such writing or the
information contained therein.

 

“Confidential Information” means information, which is used in the business of
the Company and (i) is proprietary to, about or created by the Company, (ii)
gives the Company some competitive business advantage or the opportunity of
obtaining such advantage or the disclosure of which could be detrimental to the
interests of the Company, (iii) is designated as Confidential Information by the
Company, is known by you to be considered confidential by the Company, or from
all the relevant circumstances should reasonably be assumed by you to be
confidential and proprietary to the Company, or (iv) is not generally known by
non-Company personnel. Confidential Information excludes, however, any
information that is lawfully in the public domain or has been publicly disclosed
by the Company. Such Confidential Information includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):

 

(a) Information related to all proprietary information developed, licensed or
otherwise acquired by the Company, including, but not limited to, relating to
the U-GAS® coal gasification technology, the manufacture of synthesis gas and
other energy products in a proprietary process (the “Technology”);

 

(b) Internal personnel and financial information of the Company, vendor
information (including vendor characteristics, services, prices, lists and
agreements), purchasing and internal cost information, internal service and
operational manuals, and the manner and methods of conducting the business of
the Company;

 

(c) Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any
acquisition prospect and the identity of any key contact within the organization
of any acquisition prospect) of the Company which have been or are being
discussed;

 

(d) Names and contact information for customers, suppliers and their
representatives, contracts (including their contents and parties), customer
services, and the type, quantity, specifications and content of products and
services purchased, leased, licensed or received by customers or suppliers of
the Company;

 

(e) Confidential and proprietary information provided to the Company by any
actual or potential customer, supplier, government agency or other third party
(including businesses, consultants and other entities and individuals); and

 

(f) Work product resulting from or related to the research or development of the
Technology.

 

You further agree that you shall not make any statement or disclosure to third
parties that (i) would be prohibited by applicable Federal or state laws, or
(ii) is intended or reasonably likely to be detrimental to the Company or any of
its subsidiaries or affiliates.

 


 



As a consequence of the Company providing you with its Confidential Information,
you shall occupy a position of trust and confidence with respect to the affairs
and business of the Company. In view of the foregoing and of the consideration
to be provided to you, you agree that it is reasonable and necessary that you
make each of the following covenants:

 

(a) During your employment and thereafter, you shall not disclose Confidential
Information to any person or entity, either inside or outside of the Company,
other than as necessary in carrying out your duties and responsibilities to the
Company, without first obtaining the Company’s prior written consent (unless
such disclosure is compelled pursuant to court orders or subpoena, and at which
time you shall give prior written notice of such proceedings to the Company).

 

(b) During your employment and thereafter, you shall not use, copy or transfer
Confidential Information other than as necessary in carrying out your duties and
responsibilities, without first obtaining the Company’s prior written consent.

 

(c) On the termination of your employment, you shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
you or which came into your possession during your employment concerning the
business or affairs of the Company, including, without limitation, all materials
containing Confidential Information.

 

Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions

 

As part of your fiduciary duties to the Company and its affiliates, you agree
that during your employment by the Company, you shall promptly disclose in
writing to the Company all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by you,
either individually or jointly with others, and which relate to the business,
products or services of the Company or its affiliates, irrespective of whether
you used the Company’s time or facilities and irrespective of whether such
information, idea, concept, improvement, discovery or invention was conceived,
developed, discovered or acquired by you on the job, at home, or elsewhere. This
obligation extends to all types of information, ideas and concepts, including
information, ideas and concepts relating to the Technology, the development of
coal gasification and syngas production and the provision of distributed power,
utility services and coal gasification plant development, operations and
maintenance based on the Technology, new types of services, other corporate
opportunities, acquisition prospects, prospective names or service marks for the
Company’s business activities, and the like.

 

Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship

 

All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
you or which are disclosed or made known to you, individually or in conjunction
with others, during your employment and which relate to the business, products
or services of the Company (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customers’ organizations, marketing and merchandising
techniques, and prospective names and service marks) are and shall be the sole
and exclusive property of the Company. Furthermore, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of the Company.

 

In particular, you hereby specifically sell, assign, transfer and convey to the
Company all of your worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions, and any
United States or foreign applications for patents, inventor’s certificates or
other industrial rights which may be filed in respect thereof, including
divisions, continuations, continuations-in-part, reissues and/or extensions
thereof, and applications for registration of such names and service marks. You
shall assist the Company at all times, during your employment and thereafter, in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions, in the United States and all foreign countries, which assistance
shall include, but shall not be limited to, the execution of all lawful oaths
and all assignment documents requested by the Company or its nominee in
connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign patents, including divisions,
continuations, continuations in part, reissues and/or extensions thereof, and
any application for the registration of such names and service marks.

 


 



In the event you create, during your employment, any original work of authorship
fixed in any tangible medium of expression which is the subject matter of
copyright (such as, videotapes, written presentations on acquisitions, computer
programs, drawings, maps, architectural renditions, models, manuals, brochures
or the like) relating to the Company’s business, products or services, whether
such work is created solely by you or jointly with others, the Company shall be
deemed the author of such work if the work is prepared by you in the scope of
your employment; or, if the work is not prepared by you within the scope of your
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be work made for hire, and the
Company shall be the author of such work. If such work is neither prepared by
you within the scope of your employment nor a work specially ordered and deemed
to be a work made for hire, then you hereby agree to sell, transfer, assign and
convey, and by these presents, do sell, transfer, assign and convey, to the
Company all of your worldwide right, title and interest in and to such work and
all rights of copyright therein. You agree to assist the Company and its
affiliates, at all times, during your employment and thereafter, in the
protection of the Company’s worldwide right, title and interest in and to such
work and all rights of copyright therein, which assistance shall include, but
shall not be limited to, the execution of all documents requested by the Company
or its nominee and the execution of all lawful oaths and applications for
registration of copyright in the United States and foreign countries.

 

Non-Competition; Non-Solicitation

 

During your employment and for the six-month period following the date of
termination of your employment, you shall not, acting alone or in conjunction
with others, directly or indirectly, in any area in which you have worked for
the Company or as to which you have received Confidential Information relating
to the Company, including, but not limited to, the People’s Republic of China,
the Republic of India and the United States, invest or engage, directly or
indirectly, in any Competing Business (as defined below) or accept employment
with or render services to such a Competing Business as a director, officer,
agent, executive or consultant or in any other capacity. Notwithstanding the
above, you may serve as an officer, director, agent, employee or consultant to a
Competing Business whose business is diversified and which is, as to the part of
its business to which you are providing services, not a Competing Business;
provided, that prior to accepting employment or providing services to such a
Competing Business, you and the Competing Business will provide written
assurances satisfactory to the Company that you will not render services
directly or indirectly for a six-month period to any portion of the Competing
Business which competes directly or indirectly with the Company.

For purposes of this letter, “Competing Business” means any individual,
business, firm, company, partnership, joint venture, organization, or other
entity that is engaged in the actual or intended business of the Company and/or
its affiliates during the term of your employment including, but not limited to,
the development of coal gasification coal and biomass mixture gasification and
syngas production and the provision of distributed power, utility services and
coal gasification coal and biomass mixture gasification plant development,
operations and maintenance based on coal gasification and coal and biomass
mixture gasification technology.

 

In addition to the other obligations agreed to by you in this letter, you agree
that for six months following the date of termination of your employment, you
shall not directly or indirectly, (i) hire or attempt to hire any employee of
the Company, or induce, entice, encourage or solicit any employee of the Company
to leave his or her employment, or (ii) contact, communicate with or solicit any
distributor, customer or acquisition or business prospect or business
opportunity of the Company for the purpose of causing them to terminate, alter
or amend their business relationship with the Company.

 

You hereby specifically acknowledge and agree that:

 


 



(a)The Company expended and will continue to expend substantial time, money and
effort in developing its business;

 

(b)You will, in the course of your employment, be personally entrusted with and
exposed to Confidential Information;

 

(c)The Company, during your employment and thereafter, will be engaged in its
highly competitive business in which many firms compete;

 

(d)You could, after having access to the Company’s financial records, contracts,
and other Confidential Information and know-how and, after receiving training by
and experience with the Company, become a competitor;

 

(e)The Company will suffer great loss and irreparable harm if you terminate your
employment and enter, directly or indirectly, into competition with the Company;

 

(f)The temporal and other restrictions contained in this “Non-Competition;
Non-Solicitation” provision are in all respects reasonable and necessary to
protect the business goodwill, trade secrets, prospects and other reasonable
business interests of the Company;

 

(g)The enforcement of this “Non-Competition; Non-Solicitation” provision will
not work an undue or unfair hardship on you or otherwise be oppressive to you;
it being specifically acknowledged and agreed by you that you have activities
and other business interests and opportunities which will provide you adequate
means of support if the provisions of this “Non-Competition; Non-Solicitation”
provision are enforced after your termination; and

 

(h)The enforcement of this “Non-Competition; Non-Solicitation” provision will
neither deprive the public of needed goods or services nor otherwise be
injurious to the public.

 

The parties hereto further agree that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this “Non-Competition; Non-Solicitation” provision is overly
restrictive and unenforceable, the court shall reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this “Non-Competition; Non-Solicitation” provision shall remain
in full force and effect. The parties hereto further agree that if a court of
competent jurisdiction determines that any provision of this “Non-Competition;
Non-Solicitation” provision is invalid or against public policy, the remainder
of this “Non-Competition; Non-Solicitation” provision shall not be affected
thereby, and shall remain in full force and effect.

